Matter of Semple v Laine (2014 NY Slip Op 06832)
Matter of Semple v Laine
2014 NY Slip Op 06832
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2014-08332
2014-09333
 (Index Nos. 10952/14, 10972/14)

[*1]In the Matter of Bernadette M. Semple, appellant,
vAndy Laine, respondent-respondent, et al., respondent. (Appeal No. 1)In the Matter of Andy Laine, et al., petitioners-respondents, vBernadette M. Semple, appellant, et al., respondent. (Appeal No. 2)

DECISION & ORDERIn a proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition designating Bernadette M. Semple as a candidate in a primary election to be held on September 9, 2014, for the nomination of the Democratic Party as its candidate for the public office of State Senator for the 14th Senatorial District, and a related proceeding, among other things, to invalidate that designating petition, Bernadette M. Semple appeals from (1) a final order of the Supreme Court, Queens County (Nahman, J.), dated August 6, 2014, which, after a hearing, denied the petition, inter alia, to validate the designating petition and dismissed that proceeding, and (2) a final order of the same court, also dated August 6, 2014, which, after a hearing, granted the petition to invalidate the designating petition, declared the designating petition invalid, and directed the Board of Elections in the City of New York to reject the designating petition.ORDERED that the appeals from the final orders are dismissed, without costs or disbursements.Under the circumstances of this case, it would be impossible, if this Court were to entertain the merits, to render meaningful relief in accordance with the Election Law (see Matter of Hunter v Orange County Bd. of Elections, 11 NY3d 813, 815; Matter of King v Board of Elections in City of N.Y., 65 AD3d 1060; Matter of Breitenbach v Heffernan, 245 App Div 374, 375-376).BALKIN, J.P., LEVENTHAL, HINDS-RADIX and LASALLE, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court